Opinion op the Court by
Judge Miller
Affirming.
This is the second appeal of this case. For the opinion on the former appeal see Bosworth, Auditor v. Evans*217ville & Bowling Green Packet Co., 178 Ky'. 716; also 179 Ky. 710, for the response overruling the petition for a rehearing. The action seeks to enjoin the collection of a franchise tax.
On the return of the case to the circuit court the demurrer to the petition was sustained in accordance with the mandate of this court. The plaintiff filed an amended petition substituting the present members of the board of valuation and assessment for the original defendants whose terms of office had expired. The new board demurred to the petition as amended; and, the circuit court having sustained the demurrer to the petition as amended aud the plaintiff having declined to further plead, the petition was dismissed, and the plaintiff appealed.
The amended petition sets out the federal questions raised somewhat more fully than they were stated in the original petition; but the essential facts are the same now as they were upon the former appeal. The question there presented was whether a steamboat company engaged in interstate commerce as well as in intrastate commerce, and owning tangible property located within the state of Kentucky, was liable to a franchise tax under the laws of this state. This court held that it was so liable, and no new defense is suggested upon this appeal.
The judgment upon the former appeal being the law of the case, it follows that the judgment of the circuit court must be and it is affirmed.